308 S.W.3d 613 (2009)
2009 Ark. 296
JUDICIAL DISCIPLINE AND DISABILITY COMMISSION, Petitioner,
v.
L.T. SIMES, Circuit Judge, Respondent.
No. 09-443.
Supreme Court of Arkansas.
May 14, 2009.
PER CURIAM.
On April 28, 2009, the Judicial Discipline and Disability Commission filed with this court its "Final Decision Findings and Recommendation" that the Honorable L.T. Simes, II, be removed from the bench. Judge Simes filed a motion for extension of time to file his brief and to supplement the record. The Commission responded, requesting that Judge Simes's motion for extension of time to file his brief be denied or, in the alternative, if Judge Simes is granted an extension of time to file his brief, that, pursuant to Arkansas Code Annotated section 16-10-408(2) (Repl.1999), the court suspend Judge Simes with pay pending this court's review of the Commission's recommendation for removal. The Commission has no objection to Judge Simes's request to supplement the record.
We grant Judge Simes's motion to supplement the record of the proceedings before this court with the following documents: (1) transcript of the probable cause hearing held on March 21, 2008; (2) pre-hearing motions and the exhibits thereto; (3) mandamus petition to this court and exhibits thereto; (4) Judge Simes's proposed findings of fact and conclusions of law; and (5) Judge Simes's objections to report and recommendations of panel. The record shall be supplemented with the above-referenced documents no later than May 26,
In addition, we grant Judge Simes's motion for extension of time to file his brief. Pursuant to Rule 12(C) of the Rules of Procedure of the Arkansas Judicial Discipline and Disability Commission, simultaneous briefs shall be filed by Judge Simes and the Commission "in accordance with court rules." Arkansas Supreme Court Rule 4-2(a)(5) requires an appellant to provide an abstract of the testimony. The Commission, while not an appellant, is the petitioner in this case; therefore, the Commission is required to provide in its brief an abstract of the testimony. Judge Simes and the Commission shall file briefs no later than June 15, 2009, and the Commission's brief shall contain an abstract of the testimony.
We deny the Commission's motion to suspend with pay.
WILLS, J., not participating.